SULLIVAN, Justice,
concurring:
First, I concur in the opinion of the majority and with much of what is said in the concurring opinion of Robertson, J.
I write separately because in my view our short history of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 *178(1986), convinces me that Justice Marshall’s concurring opinion in the case was the correct approach to the abuse of peremptory-instruction.
I know of no valid reason why a citizen of this State should be removed from a jury without any cause being given simply because one side or the other did not want that citizen to sit on the jury.
It appears to me that the most open and honorable solution to the problem is to do away with peremptory challenges in criminal cases both for the prosecution and for the defense, and allow a juror to be challenged only for good cause shown.
Therefore, I would affirm the conviction and sentence in this case and declare an end to all peremptory challenges in all criminal cases tried in the courts in the State of Mississippi from this day forward.